To set aside a verdict which was rendered on the day the case was set for trial, it appearing that the attorney for defendant had notice that the case was coming on.
Denied, without prejudice and without costs, May 11, 1892.
It further appeared that under the rule motions for new trial should be made within five days; that after the lapse of five days defendant moved for a new trial; that the motion was denied upon the ground that the five days had elapsed and defendant should have moved the court for leave to make a motion for a new trial, and that no motion for leave had been made.